Citation Nr: 1444976	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-29 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a cervical spine sprain (neck disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to May 2000.

By way of history, a January 2002 rating decision granted service connection for a neck disability effective May 21, 2000, and assigned an initial 20 percent disability rating  A December 2003 rating decision decreased the rating of the neck disability to 10 percent effective August 4, 2003.  A September 2007 rating decision increased the rating of the neck disability to 20 percent effective May 2, 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that reduced the rating of the Veteran's neck disability from 20 percent to 10 percent, effective December 23, 2009.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Before September 22, 2012, the Veteran's neck disability was not manifested by ankylosis, forward flexion of the cervical spine of 30 degrees or less, a combined range of motion of 170 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal spinal contour, nor did the Veteran have incapacitating episodes of  intervertebral disk syndrome (IVDS) with a total duration of at least 4 weeks in any 12-month period or neurological symptoms approximating mild incomplete paralysis.

2.  As of September 22, 2012, while the Veteran's forward flexion of the cervical spine has been limited, at worst, to 20 degrees, ankylosis is not shown, nor has the Veteran had incapacitating episodes of IVDS with a total duration of at least 6 weeks in any 12-month period or neurological symptoms approximating mild incomplete paralysis.




CONCLUSIONS OF LAW

1.  Before September 22, 2012, the criteria for a disability rating in excess of 10 percent for a neck disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

2.  As of September 22, 2012, the criteria for a disability rating of 20 percent, but no greater, for a neck disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (law requires only that Board address reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, or rating the same manifestation of a disability under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2013).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2013).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2013); Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2013).  As shown below, however, the medical record does not show that the Veteran suffers from IVDS, and a greater rating based on such criteria is unavailable to the Veteran.

The General Rating Formula for Diseases and Injuries of the Spine provides for the following ratings for cervical spine disabilities, in pertinent part.  A 20 percent rating applies to forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating applies to forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating applies to unfavorable ankylosis of the entire cervical spine.  A 100 percent rating applies to unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th ed. 1987)).  

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013). 

Turning first to orthopedic manifestations of the Veteran's disability, the Veteran underwent a VA examination in August 2009.  The Veteran was symmetrical in appearance, his posture and head position were normal, and he had no abnormal spinal curvatures.  The Veteran primarily complained of pain and limitation of motion in his cervical spine.  The Veteran experienced flare-ups of joint pain twice weekly that lasted for hours.  The Veteran had forward flexion to 45 degrees with pain, extension to 45 degrees with pain, left lateral flexion to 15 degrees with pain, right lateral flexion to 10 degrees with pain, and bilateral lateral rotation to 60 degrees with pain.  The examiner indicated that a goniometer was used for all range of motion measurements.  The examiner observed no additional limitation of motion with repetitive use due to pain, fatigue, weakness, incoordination, or lack of endurance.  

Importantly, the examiner noted that the Veteran "turned his head often" to look at the computer screen to see what the examiner was typing, and the examiner suggested that the Veteran had "obvious exaggerated painful responses".

Such a finding provides factual evidence against this claim.

The Veteran underwent an additional VA examination in March 2010.  The Veteran was symmetrical in appearance, his posture and head position were normal, and he had no abnormal spinal curvatures.  The Veteran had flexion to 40 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees and bilateral lateral rotation to 30 degrees (rounded from 28 degrees on the left side).  Repetitive motion caused the Veteran to experience additional pain, but it did not result in additional loss of motion.  

In October 2010, it was noted that the Veteran's neck flexion was moderately limited and his neck extension was severely limited.  The Veteran had right rotation to 45 degrees and left rotation to 40 degrees.  Side bending bilaterally was moderately limited.  A separate October 2010 notation indicated that the Veteran complained of his neck "locking up" more frequently.  

In May 2011, it was noted that the Veteran was very limited in his cervical range of motion in all planes.  Muscle guarding was present with motion, and it was noted that the Veteran's range of motion had decreased since his last visit.  A separate May 2011 physical therapy consultation note indicated that the Veteran had neck pain that flared up approximately once monthly and lasted for several days.  It was noted that the Veteran's cervical range of motion was limited to half of normal in flexion, "very limited" in extension, slightly limited rotation to the right and moderately limited to the left, and side bending was limited to half of normal.  

In June 2011, the Veteran stated that he went to the emergency room because he could not move his neck at all.  A physical therapy note indicated that the Veteran had a very limited active range of motion.  

In September 2011, the Veteran stated that his overall baseline range of motion had worsened over the past few years, and the frequency and severity of flare-ups and lock-ups in his neck had steadily increased.  The Veteran argued that notes from his primary care physician, rather than the results of the VA examinations, more accurately reflected the severity of his condition.  The Veteran also emphasized that his "actual total [range of motion] on numerous days throughout each month is "near zero degrees."  The Veteran complained of monthly episodes in which he lost all range of motion, with each episode lasting a couple of days, and many lasting longer.  

The Veteran underwent an additional VA examination in July 2012.  The Veteran indicated that he experienced flare-ups of neck pain that caused him to lose 16 days from work in the preceding year.  The Veteran did not perform range of motion testing, claiming that performing range of motion testing would cause him to experience neck pain and stiffness for weeks thereafter.  The examiner noted that there was no palpable muscle spasm or localized tenderness.  The Veteran did not have localized tenderness or pain to palpation, nor did he have guarding or muscle spasm of the cervical spine.  

The Veteran underwent an additional VA examination on September 22, 2012.  The examiner noted that the Veteran had trepidation when performing range of motion testing, but the examiner otherwise believed that the Veteran gave good effort.  The Veteran had forward flexion to 20 degrees with pain, extension to 10 degrees with pain, bilateral lateral flexion to 20 degrees with pain, and bilateral lateral rotation to 35 degrees with pain.  The Veteran was unable to perform repetitive use testing, but the examiner believed that the Veteran's motion would have improved the more he attempted it.  The Veteran occasionally experienced flare-ups of pain that caused him pain and further limited his motion.  Multiple radiological views of the Veteran's cervical spine showed normal anatomical alignment with "very minimal" disc space narrowing.  

Applying the pertinent regulations to the facts in this case, the Board first observes that the weight of the evidence of record does not show clinical evidence that the Veteran's neck has been ankylosed, or fixed in position, at any time.  The Board acknowledges that in June 2011, the Veteran stated that he went to the emergency room because he could not move his neck at all.  The Board also acknowledges the Veteran's subjective complaints of having motion limited "near zero degrees" for a couple of days at a time each month, with each of these episodes sometimes lasting even longer.  However, the Board finds the Veteran's assertion that he frequently suffers from a neck in fixed position to be implausible, given a complete dearth of medical evidence supporting such a finding.  The Board must also note that one VA examiner indicated that the Veteran presented with an exaggerated pain response, and another noted the Veteran's failure to participate in range of motion testing, each of which detracts from the credibility of the Veteran to self-report that he frequently experienced symptoms approximating ankylosis.  

In sum, the Board finds that the weight of the evidence does not support a finding that the Veteran has shown neck ankylosis at any time.

Similarly, the weight of the evidence does not support a finding that the Veteran had forward flexion of the neck to 15 degrees or less.  While the Board acknowledges that the record contains references to the Veteran having at times a "very limited" range of motion, the evidence does not suggest that this limitation resulted in forward flexion of 15 degrees or less.  Instead, at worst, the Veteran demonstrated forward flexion to 20 degrees, taking pain into consideration. Accordingly, a disability rating of 30 percent or greater is clearly not available to the Veteran at any time.    

Notwithstanding the fact that there are indications of exaggeration in this case (the fact that the Veteran may have embellished some responses in an examination does not totally rule against this claim, as the Veteran may, if fact, have a problem with his neck that is more than 10 percent disabling) the Board must attempt to address this disability fully.

Giving the Veteran the benefit of all doubt, the Board finds that the Veteran approximated the symptoms associated with a 20 percent disability rating of the neck at the time of his September 22, 2012 VA examination.  At that time, the Veteran showed forward flexion limited by pain to 20 degrees, which is consistent with a 20 percent disability rating.  The examiner also found that the Veteran had put forth appropriate effort in that examination (an important finding in this case that the Board cannot ignore).  Before this time, the Veteran had not showed such a limitation of forward flexion, or a combined range of motion less than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal spinal contour.  Accordingly, a 20 percent rating is warranted as of the date of this examination, and a 10 percent rating is warranted before this time.  

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2013).  VA examiners and clinicians have noted the Veteran's complaints such as pain and stiffness, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes additional disability that approximates the symptoms associated with greater ratings than those discussed above.  While the Board acknowledges the Veteran's consistent reports of neck pain, the rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

In sum, the Board finds that the orthopedic manifestations of the Veteran's neck disability warrant a rating of 20 percent, but no greater, as of September 22, 2012.  A disability rating in excess of 10 percent is unavailable to the Veteran before that time.  

In making this determination, the Board wishes to emphasize to the Veteran that it has thoroughly considered his descriptions of the symptoms that he experiences.  Indeed, without the Veteran's contentions regarding pain and limited motion, there would be no basis for the assignment of the currently-staged 10 percent and 20 percent disability ratings.  The currently-assigned 10 percent and 20 percent disability ratings consider the Veteran's pain, stiffness, and loss of motion.  The record simply does not show symptoms meeting the criteria associated with greater orthopedic symptoms.

Turning next to neurological manifestations of the Veteran's disability, the Veteran is not currently in receipt of a separate rating for the neurological manifestations of his neck disability.  A separate compensable rating for neurological manifestations of the Veteran's neck disability requires symptoms approximating mild incomplete paralysis of the relevant nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating schedule does not define the terms mild, moderate, or severe as used in the diagnostic codes.  Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just.  38 C.F.R. § 4.6 (2013).

Turning to a review of the evidence of record, in August 2009, motor examination revealed that the Veteran had active movement against full resistance.  Sensory examination was 1 out of 2 as to light touch on the left side, but otherwise normal.  In March 2012, motor examination revealed that the Veteran had active movement against full resistance.  Sensory examination was normal, and the Veteran's reflexes were normal.  In July 2012, the examiner noted that the Veteran did not have constant or intermittent pain, paresthesias, dysesthesias, or numbness in the upper extremities.  In September 2012, the Veteran complained of pain sensations running down his left arm and into his fourth and fifth digits.  The Veteran had normal strength bilaterally, except for 4/5 finger abduction on the left side.  The Veteran had 1+ reflexes, decreased sensation over the ulnar border of his left hand, but otherwise normal sensation.  The examiner described the Veteran's radicular symptoms as mild.  

Upon review of the medical evidence, the Board finds that the Veteran's neurological manifestations, if any do exist, do not rise to the level of mild incomplete paralysis.  While the Board acknowledges the Veteran's contention that he experiences symptoms such as shooting pain, particularly in his left upper extremity, clinical findings have consistently failed to demonstrate symptoms approximating mild incomplete paralysis and outweigh his contentions.  Sensory testing, reflex testing, and muscle strength testing have been consistently normal or very mild in severity.  While the Board acknowledges the Veteran's complaints of pain, such complaints are wholly subjective and do not rise to the level of mild incomplete paralysis.  Further, the objective medical evidence provides highly probative evidence against this claim.  Therefore, the Board finds that a compensable rating for the neurological manifestations associated with the Veteran's neck disability is unavailable.  Without taking into consideration all of the Veteran's problems the current grant could not be justified.   

In sum, the weight of the credible evidence demonstrates that the orthopedic manifestations of the Veteran's cervical spine disability warrant no more than a 10 percent rating before September 22, 2012, and a 20 percent disability rating, but no greater, as of September 22, 2012.  The neurological manifestations of the Veteran's cervical spine disability do not warrant a separate compensable rating.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's neck disability, to include its orthopedic and neurological symptoms, that would render the schedular rating criteria inadequate.  Review of the record reflects the Veteran's primary complaint was of a painful neck with a limited range of motion and occasional radicular symptoms.  The Board finds that the Veteran's neck symptomatology is fully addressed by the schedular rating criteria under which such disability is rated.  Specifically, the rating criteria contemplate limitation of movement of the neck and radicular symptoms such pain.  As such, there are no additional symptoms of the Veteran's neck disability that are not addressed by the rating schedule.  Therefore referral for consideration for an extra-schedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his neck disability.  

Indeed, the record indicates that the Veteran is currently employed as an attorney.

Therefore, the Board finds that a claim for TDIU is not raised by the record.  

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In the instant case, correspondence dated July 2009 provided all appropriate notification.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

The Board must also consider whether the Veteran was denied due process in the December 2009 rating decision that decreased the disability rating for the Veteran's neck disability disorder from 20 percent to 10 percent.  As a general rule, VA must abide by the procedural protections outlined in 38 C.F.R. § 3.105(e) (2013) that apply to rating reductions.  These procedures do not apply, however, when the reduction in the disability rating does not result in a reduction or discontinuance of total payments to the Veteran.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

In this case, the Veteran was in receipt of an 80 percent disability evaluation at the time of the December 2009 decision that reduced the rating of his neck disability from 20 percent to 10 percent.  Specifically, the Veteran had a 40 percent disability rating for low back pain, a 30 percent rating for a left ulnar nerve injury, a 30 percent rating for dysthymia, a 20 percent rating for a neck disability, a 10 percent rating for a right shoulder injury, and a 10 percent rating for a left knee disability.  These ratings combined to produce an 80 percent combined evaluation.  38 C.F.R. § 4.25 (2013).  After the December 2009 rating decision, the Veteran retained an 80 percent disability evaluation.  In other words, the Veteran's combined disability rating was 80 percent, whether the Veteran's neck disability was rated as 10 percent or 20 percent.  See id.  The reduced disability rating thus does not result in a reduction of total payments to the Veteran, and the special procedural requirements normally associated with rating reductions are not applicable.  See Stelzel.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  In that connection, service treatment records have been associated with the claims file.  In addition, all identified and available post-service treatment records have been secured, including VA examination reports and VA treatment records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   In the instant case, the Veteran was provided with VA examinations in August 2009, March 2010, July 2012, and September 2012.  

The Board acknowledges that the Veteran has submitted a number of statements that primarily question the adequacy of the August 2009 examination and the July 2012 examination.  

With respect to the August 2009 examination, the Veteran stated that the examiner did not actually perform several range of motion exercises, but instead simply typed numbers "without any basis," that is, without asking questions or performing physical testing.  While the Veteran additionally stated he performed a "few" range of motion exercises, the Veteran did not specify which exercises were not performed.  The Veteran argued that the examiner had been "given discretion to selectively exclude certain evidence she believes would not further her predetermined contentions."  The Veteran indicated that the examiner accused the Veteran of "not trying hard enough" and "snapped" at him.  The Veteran also disagreed with the examiner's assessment that he exaggerated his pain responses.  The examiner's findings, thus, were "likely influenced by her negative attitude towards [the Veteran] as a veteran."  Furthermore, the Veteran argued that the range of motion studies of record were performed using the "eye-ball" method, which is "susceptible to reasonable doubt."  

Upon review of the weight to be afforded these contentions, it is important for the Veteran to understand that the Board has carefully reviewed his criticisms of the August 2009 examination.  Having said that, the Board must disagree with the Veteran's assessment of the probative value of the examination.  The Board finds nothing in the examination report to support the Veteran's contention that the August 2009 examiner harbored personal animosity towards the Veteran that clouded the examiner's judgment, rendering the examination report untruthful and of no probative value.  With respect to the examiner's notation that the Veteran was exaggerating his pain responses, the examiner is asked to assess "non-organic physical signs," and the examiner simply provided her observations and assessments in this regard.  While the Veteran may disagree with the accuracy of these assessments, the Board detects no vitriol in the assessment that robs the entire examination of probative value.  

The Board additionally places little merit on the Veteran's contention that the examiner performed only some range of motion testing, and instead entered random numbers of her choosing into the report.  To this end, the examiner explicitly indicated that she performed range of motion testing with a goniometer, not the "eye-ball" method that the Veteran claims to have been employed.  While the Board appreciates the Veteran's concerns, the Veteran has not demonstrated that he has the medical expertise necessary to determine, whether, for example, a goniometer is used appropriately.

The Board notes that the Veteran similarly objected to the findings in the July 2012 examination report, again suggesting that the examiner treated him with personal disdain.  In September 2012, the Veteran provided what he described as a transcript of portions of the July 2012 examination that he had surreptitiously recorded.  The transcripted notes were generally consistent with the notation of the July 2012 examiner that the Veteran stated that he could not perform range of motion testing.  The Veteran indicated that the July 2012 examiner was disrespectful and dishonest, and the Veteran stated that he was fully cooperative with the examination and felt belittled.  Again, as with the August 2009 examination, the Board has reviewed the July 2012 examination report and finds nothing in the report suggesting that the examiner harbored a personal animus towards the Veteran that then caused the examiner to alter or skew the examination findings in a way that harmed the Veteran.

Accordingly, upon extensive review of both the examination reports and the Veteran's criticisms of the examination reports, the Board finds that the reports of the VA examinations of record indicate that the examiners each reviewed the Veteran's past medical history and claims file, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision as to the severity of the Veteran's disability in the instant appeal.  38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  


ORDER

Before September 22, 2012, a rating in excess of 10 percent for a neck disability is denied.

As of September 22, 2012, a rating of 20 percent, but no greater, for a neck disability is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


